[logo.jpg]

4 West Rockland Road, 1st Floor, Montchanin, Delaware 19710
 
Phone:  (302) 656-1708    Fax:  (302) 994-3086
 

--------------------------------------------------------------------------------

Certificate of Stock Option Award
Under the Acorn Energy, Inc. 2006 Stock Incentive Plan
 

--------------------------------------------------------------------------------

JOHN A. MOORE
c/o Acorn Energy, Inc.
4 West Rockland Road, 1st Floor
Montchanin, Delaware 19710


You have been granted an option ("Option") to buy shares of the Common Stock of
Acorn Energy, Inc. stock as follows:


Date of Grant
March 4, 2008
Stock Option Agreement
Nonqualified Stock Option
Option Price per Share
$5.11
Total Number of Options Granted
200,000
Expiration Date
March 4, 2018

           
VESTING SCHEDULE
 
On or After
 
Options Available
For Exercise
   
Cumulative Amount of
of Options Available 
For Exercise
 
March 4, 2008
    0       0  
June 4, 2008
    12,500       12,500  
September 4, 2008
    12,500       25,000  
December 4, 2008
    12,500       37,500  
March 4, 2009
    12,500       50,000  
June 4, 2009
    12,500       62,500  
September 4, 2009
    12,500       75,000  
December 4, 2009
    12,500       87,500  
March 4, 2010
    12,500       100,000  
June 4, 2010
    12,500       112,500  
September 4, 2010
    12,500       125,000  
December 4, 2010
    12,500       137,500  
March 4, 2011
    12,500       150,000  
June 4, 2011
    12,500       162,500  
September 4, 2011
    12,500       175,000  
December 4, 2011
    12,500       187,500  
March 4, 2012
    12,500       200,000  



By your signature and Acorn’s signature below, you and Acorn agree that this
Option is granted under and governed by the terms and conditions of Acorn’s
Stock Option Agreement and the 2006 Stock Incentive Plan, which are attachments
hereto and are made a part hereof.

 
 

--------------------------------------------------------------------------------

 

[logo.jpg]

4 West Rockland Road, 1st Floor, Montchanin, Delaware 19710
 
Phone:  (302) 656-1708    Fax:  (302) 994-3086
 
Attachments:


1.           Stock Option Award Agreement (dated March 4, 2008).
2.
Acorn Energy, Inc. 2006 Stock Incentive Plan.



ACORN ENERGY, INC.
 
OPTIONEE
       
By:
            
Name: Michael Barth
 
John A. Moore
 
Title: Chief Financial Officer
   


 
 

--------------------------------------------------------------------------------

 
NONQUALIFIED OPTION AWARD AGREEMENT
 
(Issued Pursuant to the Acorn Energy, Inc. 2006 Stock Incentive Plan)


THIS OPTION AWARD AGREEMENT ("Agreement"), effective as of the date (the
"Effective Date") set forth in the Certificate to which this Agreement is
attached (the "Certificate"), represents the grant of a nonqualified option
("Option") by Acorn Energy, Inc., a Delaware corporation (the "Company"), to
John A. Moore (the "Participant"), subject to the terms and conditions set forth
below and pursuant to the provisions of the Company’s 2006 Stock Incentive Plan
adopted by the Company's Board of Directors on February 8, 2007 (the
"Plan").  The Option granted hereby is intended to be an "NQSO" as such term is
defined in the Plan and is not intended to be an "Incentive Option" as such term
is defined in the Plan.
 
All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan. The parties hereto agree as follows:
 
1. General Option Grant Information. The individual named in the Certificate has
been selected to be a Participant in the Plan and receive a nonqualified option
grant as specified in the Certificate.


2. Grant of Option. The Company hereby grants to the Participant an Option to
purchase the number of Shares set forth in the Certificate, exercisable at the
stated Option Price, which is equal to or greater than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date specified in the
Certificate, as determined in the manner and subject to the terms and conditions
of the Plan and this Agreement.
 
3. Option Term. The term of this Option begins as of the Effective Date and
continues through the Expiration Date as specified in the Certificate, unless
sooner terminated in accordance with the terms of this Agreement.
 
4. Vesting Period. (a) In General. Subject to the terms of this Agreement and
the Plan, this Option shall vest and be exercisable as indicated in the
Certificate, subject to accelerated vesting in accordance with the terms of the
Employment Agreement dated March 4, 2008 between the Participant and the Company
(the “Employment Agreement”). For the specified vesting to occur on any vesting
date set forth therein, the Participant must be continuously employed by the
Company from the Effective Date through such vesting date. Except as may
otherwise be provided herein or in the Employment Agreement, if the
Participant's employment terminates before the last vesting date set forth in
the Certificate, the portion of the Option granted hereby that is unvested as of
the date of termination shall be automatically forfeited.


(b) No Partial Vesting.  Except as may be otherwise set forth herein or in the
Plan, in no event shall the Participant have any rights to exercise any portion
of the Option granted hereunder prior to the date such portion vests pursuant to
the Vesting Schedule set forth in the Certificate.



--------------------------------------------------------------------------------


 
(c) Change of Control.  Notwithstanding the vesting provisions set forth in
paragraph (a) above, upon the consummation of a Change of Control, this Option
shall automatically become 100% vested and exercisable and shall remain
exercisable through the Expiration Date.  As used herein, “Change of Control”
shall have the meaning set forth in the Employment Agreement.


5. Exercise. The Participant, or the Participant's representative upon the
Participant's death or disability, may exercise this Option at any time prior to
the termination of the Option, subject to and as provided in Sections 3 and 8.
 
6. How to Exercise. This Option shall be exercised by written notice to the
Committee or such other administrator appointed by the Committee, specifying the
number of Shares subject to this Option Participant desires to exercise. The
Option Price for the number of Shares with respect to which this Option is being
exercised shall be payable to the Company in full: (a) in cash or its
equivalent, (b) by cashless (broker-assisted) exercise; or (c) by any other
method approved or accepted by the Committee in its sole discretion, including,
without limitation, net exercise. In no event may the Option be exercised for a
fraction of a share.
 
Unless otherwise determined by the Committee, all cash payments under all of the
methods indicated above shall be paid in United States dollars.
 
7. Nontransferability. (a) In General. Except as may be provided in Section 7(b)
below, this Option may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, except as provided in the Plan. No assignment or transfer of this
Option in violation of this Section 7, whether voluntary or involuntary, by
operation of law or otherwise, except by will or the laws of descent and
distribution or as otherwise required by applicable law, shall vest in the
assignee or transferee any interest whatsoever.


(b) Transfers With The Consent of the Committee. With the prior written consent
of the Committee, the Option granted hereby may be transferred by the
Participant to any person or entity specified in such prior written consent
(each, a "Permitted Assignee"); provided, however, that if such consent is
granted, the Permitted Assignee shall be subject to the terms of this Agreement
and the Plan unless an exception is granted in writing by the Committee.


8. Termination of Option. (a) General. Except as provided in paragraphs (b) and
(c) below, in the event of the termination of Participant's employment with the
Company, vesting (including accelerated vesting) and exercisability of this
Option shall be governed by the terms of the Employment Agreement.


(b) Death. In the event the Participant dies while employed by the Company, the
Option to the extent not previously expired or exercised shall, to the extent
vested and exercisable on the date of death, be exercisable by the estate of
such Participant or by any person who acquired such Option by bequest or
inheritance, or by the Permitted Assignee, at any time within 18 months after
the death of the Participant, unless earlier terminated pursuant to its terms,
provided, however, that in no instance may the term of the Option, as so
extended, exceed the date of expiration set forth in Section 3 above.

 
2

--------------------------------------------------------------------------------

 
 
(c) Disability. In the event the Participant’s employment with the Company
terminates on account of Disability, the Participant, or his guardian or legal
representative, or a Permitted Assignee, shall have the unqualified right to
exercise the vested portion of the Option, to the extent not previously
exercised or expired, as of the first date of Disability (as determined in the
sole discretion of the Committee), at any time within 18 months after the first
date of Disability, unless earlier terminated pursuant to its terms, provided,
however, that in no instance may the term of the Option, as so extended, exceed
the date of expiration set forth in Section 3 above. For purposes of this
Agreement, “Disability” shall have the meaning set forth in the Employment
Agreement.


9. Administration. This Agreement and the rights of the Participant hereunder
and under the Certificate are subject to all the terms and conditions of the
Plan, as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan, this Agreement and the Certificate, all of which shall be binding upon
the Participant. Any inconsistency between the Agreement or the Certificate (on
the one hand) and the Plan (on the other hand) shall be resolved in favor of the
Plan.


10. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery upon exercise of this Option such
number of Shares as shall be required for issuance or delivery upon exercise
hereof.
 
11. Adjustments. The terms of this Option, including the number and kind of
underlying shares as well as the Option Price, shall be subject to adjustment
under the circumstances and in accordance with the provisions of Section 4.4 and
17.2 of the Plan.  This Option is also subject to cancellation under the
circumstances and in accordance with the provisions of Section 4.4 of the Plan.


12. Amendment. Except to the extent necessary to avoid the imposition of
additional tax and/or interest under Section 409A of the Code with respect to
Awards that are treated as nonqualified deferred compensation, no termination,
amendment, suspension, or modification of the Plan or this Agreement shall
adversely affect in any material way the Option granted under this Agreement
without the written consent of the Participant holding such Options.
Notwithstanding the foregoing, the Committee may make adjustments to the Option
granted under this Agreement to take account of certain events as contemplated
by Sections 4.4 and 17.2 of the Plan.
 
13. Notices. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed as follows: if to the
Company, at its office at 4 West Rockland Road, 1st Floor, Montchanin,
Delaware  19710, Attn: Michael Barth, CFO, or at such other address as the
Company by notice to the Participant may designate in writing from time to time;
and if to the Participant, at the address shown below his or her signature on
the Certificate, or at such other address as the Participant by notice to the
Company may designate in writing from time to time. Notices shall be effective
upon receipt.
 
3

--------------------------------------------------------------------------------


 
14. Withholding Taxes. The Company shall have the right to withhold from wages
or other amounts otherwise payable to the Participant (or a Permitted Assignee
thereof), or otherwise require such Participant or Permitted Assignee to pay,
any Withholding Taxes arising as a result of the grant or exercise of this
Option, or any other taxable event occurring pursuant to the Plan, this
Agreement or the Certificate.  If, notwithstanding the foregoing, the
Participant (or a Permitted Assignee thereof) shall fail to actually or
constructively make such tax payments as are required, the Company (or its
Affiliates or Subsidiaries) shall, to the extent permitted by law, have the
right to deduct any such Withholding Taxes from any payment of any kind
otherwise due to such Participant or to take such other action as may be
necessary to satisfy such Withholding Taxes. In satisfaction of the requirement
to pay Withholding Taxes, the Participant (or Permitted Assignee) may make a
written election, which may be accepted or rejected in the discretion of the
Committee, (i) to have withheld a portion of any Shares or other payments then
issuable to the Participant (or Permitted Assignee) pursuant to any Award, or
(ii) to tender other Shares to the Company (either by actual delivery or
attestation, in the sole discretion of the Committee, provided that, except as
otherwise determined by the Committee, the Shares that are tendered must have
been held by the Participant for at least six (6) months prior to their tender
to satisfy the Option Price or have been purchased on the open market), in
either case having an aggregate Fair Market Value equal to the Withholding
Taxes.


15. Registration; Legend. The Company may postpone the issuance and delivery of
Shares upon any exercise of this Option until (a) the admission of such Shares
to listing on any stock exchange or exchanges on which Shares of the Company of
the same class are then listed and (b) the completion of such registration or
other qualification of such Shares under any state or federal law, rule or
regulation as the Company shall determine to be necessary or advisable. The
Participant shall make such representations and furnish such information as may,
in the opinion of counsel for the Company, be appropriate to permit the Company,
in light of the then existence or non-existence with respect to such Shares of
an effective Registration Statement under the Securities Act of 1933, as
amended, to issue the Shares in compliance with the provisions of that or any
comparable act.


The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares or any other security issued or issuable upon
exercise of this Option unless counsel for the Company is of the opinion as to
any such certificate that such legend is unnecessary:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.


4

--------------------------------------------------------------------------------


 
16. Miscellaneous. (a) Neither this Agreement nor the Certificate shall confer
upon the Participant any right to continuation of employment by the Company, nor
shall this Agreement interfere in any way with the Company's right to terminate
the Participant's employment at any time.


(b) The Participant shall have no rights as a stockholder of the Company with
respect to the Shares subject to this Agreement until such time as the purchase
price has been paid, and the Shares have been issued and delivered to the
Participant.


(c) This Agreement and the Certificate shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
 
(d) To the extent not preempted by federal law, this Agreement and the
Certificate shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to the principles of conflicts of law
which might otherwise apply.  The Participant submits to the exclusive
jurisdiction and venue of the federal or state courts of New York, as determined
by the Company in its sole discretion, to resolve any and all issues that may
arise out of or relate to the Plan, this Agreement or the Certificate.
 
(e) All obligations of the Company under the Plan, this Agreement and the
Certificate with respect to this Option shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
 
(f) The provisions of this Agreement and the Certificate are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
(g) By accepting this Award or other benefit under the Plan, the Participant and
each person claiming under or through the Participant shall be conclusively
deemed to have indicated their acceptance and ratification of, and consent to,
any action taken under the Plan by the Company, the Board or the Committee.


(h) The Participant, every person claiming under or through the Participant, and
the Company hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan, this Agreement or the
Certificate.


5

--------------------------------------------------------------------------------


 
17. Exculpation. This Option and all documents, agreements, understandings and
arrangements relating hereto have been issued on behalf of the Company by
officers acting on its behalf, and not by any person individually. None of the
Directors, officers or stockholders of the Company, nor the directors, officers
or stockholders of any subsidiary or affiliate of the Company, shall be bound or
have any personal liability hereunder. Each party hereto shall look solely to
the assets of the Company for satisfaction of any liability of the Company in
respect of this Option and all documents, agreements, understanding and
arrangements relating hereto and will not seek recourse or commence any action
against any of the Directors, officers or stockholders of the Company or any of
the directors, officers or stockholders of any subsidiary or affiliate of the
Company, or any of their personal assets for the performance or payment of any
obligation hereunder or thereunder. The foregoing shall also apply to any future
documents, agreements, understandings, arrangements and transactions between the
parties hereto.
 
18. Captions. The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 
6

--------------------------------------------------------------------------------

 